Citation Nr: 0318615	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether the February 1985 decision of the Board of Veterans' 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 and 
January 1972.

This case came before the Board from a December 2000 motion 
for revision or reversal of a February 1985 decision of the 
Board on the grounds of CUE in denying service connection for 
an acquired psychiatric disorder.  The Board denied that 
motion in a May 14, 2001, decision which the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

In a November 2002 order, the Court noted that the veteran 
died in March 2002.  The Court dismissed the veteran's appeal 
and vacated the May 14, 2001, Board decision.


FINDINGS OF FACT

1.  In a May 14, 2001, decision, the Board denied the 
veteran's December 2000 motion for revision or reversal of a 
February 1985 decision of the Board on the grounds of CUE in 
denying service connection for an acquired psychiatric 
disorder; the veteran appealed the May 14, 2001, Board 
decision to the Court.  

2.  In a November 2002 order, the Court noted that the 
veteran died in March 2002 and dismissed the appeal and 
vacated the Board's May 14, 2001, decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to render a decision on his December 2000 
motion.  38 U.S.C.A. § 7104(a) (West 2002); see 38 C.F.R. 
§ 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
matter before the Board has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); see 
also 38 C.F.R. § 20.1302 (2002).  The Board notes that, 
although there is no VA regulation specifically stating that 
when a veteran dies while a motion for revision or reversal 
of a Board decision based on CUE is pending, the situation 
presented is analogous to that where a veteran dies while an 
appeal is pending.  38 C.F.R. § 20.1302 (2002).  Moreover, 
the Court has ordered that the Board's May 14, 2001, decision 
on the veteran's December 2000 motion be vacated.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's motion or to any 
derivative claim brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2002).


ORDER

The December 2000 motion for revision or reversal of a 
February 1985 decision of the Board on the grounds of CUE in 
denying service connection for an acquired psychiatric 
disorder is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

